DETAILED ACTION
The following is a Notice of Allowability in response to the Amendment received on 23 December 2021.  Claims 1-3, 6 and 8-11 have been amended.  Claims 4 and 5 have been cancelled.  Claims 1-3 and 6-11 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-3 and 6-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record taken alone or in combination fails to teach a processor coupled to a memory and configured to: transmit first connected-device information to the another operating terminal, the first connected-device information being information on the first facility device connected directly to the operating terminal, the operating terminal and the another operating terminal being communicably connected through wired or wireless communication; obtain second connected-device information from the another operating terminal, the second connected-device information being information on the second facility device connected directly to the another operating terminal; and determine from the first connected-device information and the second connected-device information, a destination of a control command and transmit the control command to the destination, the control command representing content of the operation received by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent 





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        12 January 2022